Case: 20-30009     Document: 00515559061         Page: 1     Date Filed: 09/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 10, 2020
                                  No. 20-30009                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Emile Tilson, Jr.; Debra Tilson,

                                                           Plaintiffs—Appellants,

                                       versus

   DISA, Incorporated; DISA Global Solutions,
   Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Middle District of Louisiana
                            USDC No. 3:17-CV-240


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Emile Tilson lost his job at an Exxon petrochemical plant after he
   failed a drug test. He and his wife then sued most every party involved with




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30009          Document: 00515559061              Page: 2      Date Filed: 09/10/2020




                                           No. 20-30009


   the test, including the administrator of the drug testing program, DISA.1 The
   district court dismissed the Tilsons’ claims against DISA for violations of the
   Louisiana Drug Testing Statute (“LDTS”), negligence, and defamation
   because, respectively, the LDTS did not apply, there was no evidence to
   support a negligence claim, and any statements DISA published were true.
   We affirm.
                                                 I.
          Mr. Tilson worked as a boilermaker, pipefitter, and as a member of the
   reactor crew, at Exxon Mobil’s Baton Rouge petrochemical plant. His
   employer was an Exxon contractor named Turner Industries. Exxon requires
   anyone working on site to pass a drug test whether they are employees of
   Exxon or employees of a contractor like Turner. As such, Exxon joined a
   centralized drug testing program with which all contractors on their site must
   comply.
          DISA is a third party that contracts with employers to administer drug
   screening programs. To ensure compliance across multiple sites, DISA
   maintains a database that all employers, like Exxon and Turner, can access in
   order to tell if employees are complying with the substance abuse policy. This
   database prevents employees terminated by one contractor for failing a drug
   test from regaining employment at the facility by going to work for a different
   contractor. Compliant employees bear an “active” status in the database,
   while noncompliant employees—e.g., those who have failed a drug test or
   refused testing—are listed as “inactive.” No one can work at Exxon’s Baton
   Rouge facility without maintaining active status.




          1
              DISA, Inc., and DISA Global Solutions, Inc., are collectively referred to as DISA.




                                                 2
Case: 20-30009      Document: 00515559061          Page: 3    Date Filed: 09/10/2020




                                    No. 20-30009


          DISA’s role in Exxon’s and Turner’s drug testing program was
   administrative and logistical. DISA provided Turner with a list of approved
   specimen collection centers, forwarded specimens for testing at third-party
   labs, reported positive results to a medical review officer, and entered test
   results in the database. DISA did not collect or test specimens. And the only
   direct relationship between Mr. Tilson and DISA involved a consent
   agreement that allowed DISA to release his test results to his employer.
          In September 2016, a Turner Industries employee collected a urine
   sample from Mr. Tilson during a random drug test and sent that sample to
   another third party, Clinical Reference Laboratories (“CRL”), where it
   tested positive for marijuana metabolites. After a confirmatory test, Mr.
   Tilson’s test results showed a marijuana metabolite level of 14 ng/ml, which
   exceeded Exxon’s cutoff of 10 ng/ml.
          After the positive test, the specimen was forwarded to a medical
   review officer (an independent, third party hired to ensure the integrity of
   drug tests) who worked for a company called University Services. The
   medical review officer asked Mr. Tilson whether he had an explanation for
   the results. Because Mr. Tilson had no legitimate reason for testing positive,
   the results were reported to DISA. DISA then changed Mr. Tilson’s status
   in its database to inactive, which led Turner Industries to fire him.
          Appellants (Mr. Tilson and his wife) then filed a lawsuit that brought
   a multitude of claims against several defendants. The Tilsons alleged
   violations of the LDTS, employment discrimination, negligence, defamation,
   violations of constitutional rights, invasion of privacy, tortious interference
   with a contract, loss of consortium, violations of several federal statutes,
   including the Americans with Disabilities Act and HIPAA, and violations of
   various state statutes. These claims were added and discarded through the




                                          3
Case: 20-30009       Document: 00515559061          Page: 4   Date Filed: 09/10/2020




                                     No. 20-30009


   Tilsons’ five amended complaints, nonsuits against various defendants, and
   briefing on summary judgment.
            After dismissing the claims against the other defendants, the district
   court granted summary judgment on all of the Tilsons’ claims against DISA.
   The Tilsons’ appeal challenges the district court’s grant of summary
   judgment on their claims brought under the LDTS and their state law
   negligence and defamation claims.
                                           II.
            We review a grant of summary judgment de novo. United States v.
   Lawrence, 276 F.3d 193, 195 (5th Cir. 2001). Summary judgment is
   appropriate when “there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   Summary judgment may be affirmed for any reason supported by the record.
   Lyles v. Medtronic Sofamor Danek, USA, Inc., 871 F.3d 305, 310 (5th Cir.
   2017).
                                           III.
            Mr. Tilson argues that DISA violated the LDTS by setting the
   threshold for reporting a positive test based on marijuana metabolites too
   low. See La. Stat. Ann. § 49:1005(B). The LDTS establishes protocols
   for drug testing. If an organization abides by those protocols, the LDTS
   shields it from certain types of lawsuits related to administering drug tests.
Id. § 1012(B). As part of that scheme, the LDTS says that organizations
   should use a cutoff of 50 ng/ml for marijuana metabolites, meaning that if an
   organization wants to comply with the statute, any test below 50 ng/ml
   should not be reported as a positive drug test. Id. § 1005(B). So in one sense,
   Mr. Tilson is right, the cutoff applied to his test was lower than what the
   statute mandates, and a compliant organization would not have reported a
   positive test based on those results.




                                            4
Case: 20-30009      Document: 00515559061           Page: 5    Date Filed: 09/10/2020




                                     No. 20-30009


           But the requirements of the LTDS are inapplicable here because the
   statute states that its provisions do not apply to “any person, firm, or corpo-
   ration engaged or employed in the exploration, drilling, or production of oil
   or gas in Louisiana . . . .” La. Stat. Ann. § 49:1002(H). It also states that
   the cutoff level for marijuana testing of 50 ng/ml “may be reduced or modi-
   fied by any person, firm, or corporation engaged in construction, mainte-
   nance, or manufacturing at any refining or chemical manufacturing facility.”
Id.
           As a boilermaker, pipe fitter, and member of the reactor crew at
   Exxon’s Baton Rouge petrochemical facility, Mr. Tilson is a “person . . . en-
   gaged or employed in the . . . production of oil or gas in Louisiana . . . .” Id.
   Moreover, his employer, Turner Industries, is a “firm[] or corporation en-
   gaged in construction, maintenance, or manufacturing at [a] refining or
   chemical manufacturing facility[,]” which means it can reduce the cutoff
   level for marijuana testing below 50 ng/ml. Id.
           Mr. Tilson’s situation is like the one addressed by the Louisiana
   appellate court in Russo v. Int’l Drug Detection, L.L.C., 18-93 (La. App. 5 Cir.
   5/30/18), 250 So. 3d 1100. There the court found that a communications
   technician who serviced offshore oil platforms was employed in the
   production of oil and gas and therefore precluded from relying on the LDTS
   to show that the laboratory that tested his sample breached a duty of care
   owed to him by failing to comply with the LDTS. Id. at 1103–04.
   Consequently, the court dismissed the technician’s negligence claim. Id. at
   1104.
           Based on the above, the district court’s grant of summary judgment
   on claims brought under the LDTS is affirmed.




                                          5
Case: 20-30009      Document: 00515559061           Page: 6    Date Filed: 09/10/2020




                                     No. 20-30009


                                         IV.
          The district court found that the Tilsons, despite five amended
   complaints, had failed to put forth facts or an argument that supported a
   negligence claim. That claim fares no better on appeal.
          The Tilsons’ argue that any violation of the LDTS amounts to
   negligence per se or that the LDTS creates a duty of care that DISA breached.
   But because DISA cannot violate an inapplicable statute, both arguments fail.
          DISA played an administrative role here, and the Tilsons do not
   explain how DISA would be liable for negligent collection of a specimen,
   given that it did not conduct the drug test (administered by a Turner
   employee), provide lab analysis (analyzed by CRL), or conduct a medical
   review (reviewed by University Systems’ employee).
          The Tilsons also fail to show that DISA acted negligently by failing to
   exclude alternative reasons for Mr. Tilson’s positive test before reporting
   him as inactive. The sole piece of evidence on this point comes in the form of
   a second drug test administered by another company five days after the first
   that returned negative. But subsequent negative drug tests are often of little
   evidentiary value. See, e.g., Pride v. Laboratory Corp. of America , 376 F. App’x
   925, 927–28 (11th Cir. 2010); Meza v. Dep’t of Homeland Sec., 275 F. App’x
   987, 991–92 (Fed. Cir. 2008). And, as the Tilsons’ expert admits, the second
   test may have been negative simply because the second lab applied a higher
   cutoff for marijuana metabolites than the one used by Turner and Exxon.
          The Tilsons submitted three affidavits that could be construed as
   attempts to show that DISA played a role in overseeing an allegedly negligent
   drug testing program. But they did not discuss these affidavits in briefing
   before the district court and did not include their own statement of
   undisputed material facts for the district court to review. As the district court




                                          6
Case: 20-30009      Document: 00515559061            Page: 7    Date Filed: 09/10/2020




                                      No. 20-30009


   noted, it was under no obligation to scour the record looking for issues of
   material fact. RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
          In any event, the affidavits are insufficient. One affidavit contains no
   facts pertinent to Mr. Tilson. Another addresses vague concerns with drug
   testing procedures at Turner Industries that the affiant observed in 2007–
   2011, long before Mr. Tilson’s drug test. And the final affidavit is from a
   former employee who worked at Exxon’s Corpus Christi facility who was
   fired in January 2016, so his statements have nothing to do with Mr. Tilson’s
   test or the testing procedures in place at the Baton Rouge facility in
   September 2016.
          Consequently, the district court’s grant of summary judgment on the
   Tilsons’ negligence claim is affirmed.
                                           V.
          Defamation requires the Tilsons to show that DISA published a false
   and defamatory statement to a third party that resulted in an injury. Kennedy
   v. Sheriff of E. Baton Rouge, 935 So. 2d 669, 674 (La. 2006).
          The Tilsons’ defamation claim fails because the results DISA released
   were true, and its classification of him as inactive was correct considering
   Turner Industries’ and Exxon’s policies. No evidence exists to contradict
   that Mr. Tilson’s test showed marijuana metabolite levels that were in excess
   of the 10 ng/ml cutoff. Neither DISA’s reporting of his 14 ng/ml test results
   as positive nor its classification of Mr. Tilson as inactive was false. Since truth
   is a complete defense to defamation, the district court rightly granted
   summary judgment in favor of DISA on this claim. Thompson v. Lee, 38-930
   (La. App. 2 Cir. 10/27/04), 888 So. 2d 300, 304, writ denied, 2004-2936 (La.




                                            7
Case: 20-30009     Document: 00515559061            Page: 8   Date Filed: 09/10/2020




                                     No. 20-30009


   2/4/05), 893 So. 2d 873 (“It is well settled that truth is an absolute defense
   to an action for defamation.”).
          AFFIRMED.




                                          8